Citation Nr: 0627513	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for trigger thumb and 
carpal tunnel syndrome of the left hand.

2.  Entitlement to higher initial ratings for epididymitis 
and status-post excision of the left testicle with 
nonfunctioning right testicle, evaluated as noncompensably 
disabling from October 31, 2002, and as 30 percent disabling 
from January 22, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 16, 
1937 to July 9, 1957 and from July 26, 1957 to November 30, 
1958.

This case has been advanced on the Board's docket.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that decision, the RO, among other 
things, denied service connection for trigger thumb and 
carpal tunnel syndrome of the left hand and granted service 
connection for epididymitis with an initial evaluation of 
zero (noncompensable) percent, effective October 31, 2002.  
In May 2003, the veteran filed a notice of disagreement as to 
both of those issues.  By a March 2004 rating decision, the 
RO increased the rating for epididymitis to 30 percent, 
effective January 22, 2003.  Later that same month, the RO 
sent the veteran a statement of the case for only the service 
connection issue.  Because the veteran appealed the initial 
rating for the epididymitis issue, the increase to 30 percent 
did not constitute a full grant regarding the issue on 
appeal.  The maximum available benefit was not granted 
effective from the initial date that service connection was 
awarded.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB 
v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues before the 
Board are as presented on the title page.

The decision below addresses the veteran's claim for service 
connection for trigger thumb and carpal tunnel syndrome of 
the left hand.  The appeal of the initial evaluations for 
epididymitis with excision of the left testicle and 
nonfunctioning right testicle is addressed in the remand that 
follows the Board's decision.  


FINDINGS OF FACT

1.  Current trigger thumb of the left hand has not been 
shown.

2.  The veteran's carpal tunnel syndrome of the left hand is 
not attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have trigger thumb or carpal tunnel 
syndrome of the left hand that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2002 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  In a statement of the 
case (SOC) in March 2004, the RO notified them of the 
evidence that had been considered in connection with his 
claim and the bases for the denial of his claim.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the November 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA would obtain his service medical records and 
VA treatment records.  The RO also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, the notice 
letter requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The RO also notified the veteran to send it any 
other evidence that he had concerning the disability since 
service.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
service connection issue on appeal.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Tomah, Wisconsin.  Records from multiple 
private treatment providers identified by the veteran have 
also been obtained.  Additionally, in February 2003 and 
October 2003, the veteran was afforded VA examinations in 
relation to his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

The veteran contends that left trigger thumb and left carpal 
tunnel syndrome is related to his time in active military 
service.  A review of the veteran's service medical records 
(SMRs) reveals no findings or complaints of a left hand 
injury in service.  His August 1958 retirement examination 
was normal in all pertinent respects.  Medical records after 
separation from service reflect that the veteran's first 
complaint of left hand pain occurred in July 1959.  He was 
treated at Lowry Air Force Base, Colorado, for left trigger 
thumb, resulting from tenosynovitis stenosans.  X-rays 
revealed a normal left hand with no evidence of fracture or 
other bony abnormality.  However, later that same month, the 
veteran underwent a release by excision of the tendon sheath 
to resolve the trigger thumb.

Subsequent to the July 1959 operation, there are no medical 
records indicating any treatment for a left hand disability 
until September 2001.  At that time, the veteran complained 
of numbness in his hand and was eventually diagnosed with 
carpal tunnel syndrome.  In October 2002, he underwent a 
carpal tunnel release at Olmstead Medical Center.  In a 
December 2002 treatment report, the veteran reported no 
further numbness or tingling in his fingers.

In February 2003, the veteran underwent VA examination 
regarding, among other things, left hand disability.  The 
veteran reported that he was okay after the surgery at Lowry 
Air Force Base.  He also reported that he has no problems at 
the present time.  X-rays showed possible inflammatory 
arthritis of the left hand.  The examiner found no trigger in 
the left thumb.  He diagnosed the veteran with left trigger 
thumb, operated (1956) [sic], with possible inflammatory 
arthritis.

The veteran underwent another VA examination in October 2003.  
The examiner reported that no catching was noticed with 
flexion or extension of the fingers.  The veteran's sensation 
was intact and his handgrip was normal.  The examiner 
diagnosed the veteran with a history of trigger finger and 
recent carpal tunnel.  He gave the opinion that the two 
disabilities were not related except that they both occurred 
in the same hand.  His rationale was that trigger finger is a 
tendon problem and carpal tunnel is an entrapment problem.

There is no competent medical evidence of record suggesting a 
possible link between any left trigger thumb or carpal tunnel 
syndrome and the veteran's time in service.  The Board 
accords substantial probative value to the October 2003 VA 
examiner's opinion regarding the lack of a nexus between the 
veteran's past trigger thumb and his more recent carpal 
tunnel syndrome.  The opinion is competent, an explanation 
was provided, and it was based on a review of the entire 
record.  Implicit in this opinion, when considered in 
conjunction with the service medical records is a conclusion 
that no claimed disability began during service, but instead 
began no sooner than 1959, when the tendon problem began.  
There is no similarly detailed medical opinion or evidence of 
record suggesting otherwise.  Moreover, the evidence does not 
even indicate the existence of a current chronic disability, 
as both the veteran's trigger thumb and carpal tunnel 
syndrome of the left hand appear to have resolved based on 
the most recent treatment records and VA examinations.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for trigger thumb and carpal tunnel syndrome of the left 
hand.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he has left hand disabilities related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for trigger thumb and carpal tunnel 
syndrome of the left hand must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for trigger thumb and carpal tunnel 
syndrome of the left hand is denied.


REMAND

As noted above, the veteran filed a timely notice of 
disagreement in May 2003 regarding the initial evaluation for 
his service-connected epididymitis.  While the RO increased 
the rating from zero to 30 percent, from January 22, 2003, it 
established an effective date later than the date of the 
original grant of service connection.  This did not 
constitute a full grant of benefits but instead represented a 
"staged rating."  See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is assumed that the veteran is seeking the 
maximum benefits allowed.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his notice of 
disagreement, and as such, a remand is required in order for 
the veteran to be issued a statement of the case on the 
matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following action:

Unless the matter is resolved by granting 
the benefits sought, or the notice of 
disagreement is withdrawn, furnish the 
veteran and his representative a 
statement of the case, in accordance with 
38 C.F.R. § 19.29 (2005), with respect to 
the matter of the appeal of the initial 
ratings for epididymitis with excision of 
the left testicle and nonfunctioning 
right testicle.  This issue should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


